DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 16 and 19-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pope et al. (US Pat 4,723,958) in view of Prestrelski et al. (PG PUB 2006/0211982) and Wong et al. (US Pat 5,391,381).
Re claim 16, Pope discloses a device for drug delivery (seen in Fig 3; it is noted that all reference characters cited below are in reference to Fig 3 unless otherwise noted) comprising: a housing 1 configured for intraluminal deployment into a human or animal subject (Col 3, Lines 10-14); a reservoir (the entire interior of container 1) contained within the housing and having an actuation end (to the bottom in Fig 3) and a release end (to the top in Fig 3), the release end comprising at least one outlet 3 (Col 4, Lines 35-38 disclose multiple holes 3); a first drug formulation (top-most layer 9, labeled in annotated Fig A below; Col 4, Lines 45-50) disposed within the reservoir; a second drug formulation (second-from-top layer 9, labeled in annotated Fig A below; Col 4, Lines 45-50) disposed within the reservoir and separated from the first drug formulation solely by a first barrier (top-most layer 7, labeled in annotated Fig A below; Col 4, Lines 50-52), wherein the first drug formulation and the second drug formulation are in contact with the first barrier (as seen in Fig 3 and annotated Fig A below); a plug (bottom-most layer 7, labeled in annotated Fig A below) at the actuation end within the reservoir (as seen in Fig 3), the plug being movable toward the release end to drive the first and second drug formulations out of the reservoir (“the spacer layer closest to the constant driving force which acts as a piston”, Col 6, Lines 51-53); an actuation system 2 operably connected to the actuation end of the reservoir and configured to drive the plug toward the release end such that the first drug formulation is released from the reservoir before the second drug formulation is released from the reservoir (Col 4, Lines 19-21 and Col 5, Lines 26-43); and a barrier retention chamber 8 connected to the release end of the reservoir and configured to receive and retain the first barrier (Col 4, Lines 39-44). 
consists of an inert gel. Nor does Pope explicitly disclose that the barrier retention chamber is configured to receive and retain the first barrier before the release of the second drug formulation. 
	Prestrelski, however, teaches employing a barrier consisting of an inert gel (Para 114) in contact with a drug formulation (Para 114) for the purpose of ensuring that the barrier sweeps tightly against the housing wall to ensure 100% complete clearance of the drug formulation (Para 113,142). Therefore, it would have been obvious to one of  ordinary skill in the art at the time the invention was made to modify Pope to include the first barrier such that it consists of an inert gel, as taught by Prestrelski, for the purpose of ensuring that the barrier sweeps tightly against the housing wall to ensure 100% complete clearance of the drug formulation (Para 113,142). Additionally, Applicant discloses that a solid barrier and an inert gel barrier are equivalent barriers (Para 35) and, therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Pope to replace its solid barrier with an inert gel barrier since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Pope as modified by Prestrelski still does not explicitly disclose that the barrier retention chamber is configured to receive and retain the first barrier before the release of the second drug formulation.
	Wong teaches a substantially similar device (as seen in Fig 1; it is noted that all reference characters cited below are in reference to Fig 1 unless otherwise noted) comprising a housing 20, an outlet 22, a first drug formulation 24, a second drug 

    PNG
    media_image1.png
    438
    604
    media_image1.png
    Greyscale

Re claim 19, Pope discloses that the reservoir is defined by an inner surface of an elongated annular tube (as seen in Fig 3; Col 4, Lines 64-68).
Re claim 20, Pope discloses that the at least one outlet comprises a ring of outlets (as seen in Fig 3; “the opening 3 may be circumferential in the form of holes or slots”, Col 4, Lines 37-38).
Re claim 21, Pope discloses that the housing comprises a porous membrane sidewall in which the at least one outlet of the release end of the reservoir is formed, the porous membrane sidewall being configured to control diffusion of the first and second drug formulations released from the reservoir (as seen in Fig 3; “the opening 3 may be circumferential in the form of holes or slots”, Col 4, Lines 37-38).
Re claim 22, Pope discloses that the porous membrane sidewall comprises a polypropylene membrane (Col 5, Lines 2-6).

Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pope et al. (US Pat 4,723,958)/Prestrelski et al. (PG PUB 2006/0211982)/Wong et al. (US Pat 5,391,381) in view of Eckenhoff (US Pat 4,350,271).
Re claim 23, Pope/Prestrelski/Wong discloses all the claimed features but does not explicitly recite the size of pores 3 that form the porous membrane sidewall; accordingly, Pope/PrestrelskiWong does not disclose that the porous sidewall membrane has a pore size from about 0.2 pm to about 25 pm. Eckenhoff, however, teaches a substantially similar device 21 (Fig 2) comprising a housing 22, an actuation system 23, a drug formulation 24 and a plurality of outlets 27 wherein the plurality of outlets are formed in a wall of the housing such that the wall is a porous membrane with a size from about 0.2 pm to about 25 pm (Col 3, Lines 49-51); Eckenhoff teaches that the drug formulation is expelled through the outlets when subjected to the delivery force from the actuation system (Col 4, Lines 7-9) and teaches that such a delivery system is appropriate for delivering drugs in both humans and animals (Col 2, Lines 39-66). Since Eckenhoff teaches that pores of a size from about 0.2 pm to about 25 pm have proven success in the delivery of drugs in both humans and animals, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Pope/Prestrelski/Wong to include the pores such that they are of a size from about 0.2 pm to about 25 pm, as taught by Eckenhoff, for the purpose of ensuring that that the holes are of an appropriate size for successful delivery of drugs in both humans and animals (Col 2, Lines 39-66). Additionally, it would have been an obvious matter of design choice to modify Pope/Prestrelski/Wong to include the pores with a size from about 0.2 pm to about 25 pm since such a modification would have involved a mere .

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pope et al. (US Pat 4,723,958)/Prestrelski et al. (PG PUB 2006/0211982)/Wong et al. (US Pat 5,391,381) in view of Kriesel et al. (US Pat 6,355,019).
Re claim 24, Pope/Prestrelski/Wong discloses all the claimed features except that the barrier retention chamber comprises a hydrophobic vent. Kriesel, however, teaches using a hydrophobic vent 509 (Fig 72A; Col 25, Line 32) at the end wall 507 of a chamber within which a piston 510 (Fig 72) moves (Col 25, Lines 27-32; wherein the piston 510 moving toward end wall 507 is comparable to the first barrier 7 of Pope moving toward the end wall of the barrier retention chamber 8); Kriesel teaches that such a hydrophobic vent permits gases trapped in the chamber to escape (Col 21, Lines 33-36). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Pope/Prestrelski/Wong to include a hydrophobic vent in the barrier retention chamber, as taught by Kriesel, for the purpose of permitting gases trapped in the barrier retention chamber to escape (Col 21, Lines 33-36); one of ordinary skill in the art would recognize that this is desirable because, if this is not allowed to happen, then gases would push back upon the first barrier and not allow its entrance into the barrier retention chamber.

Response to Arguments
Applicant’s arguments filed 11/24/2021 have been fully considered. Regarding Applicant’s argument that Wong does not teach a gel barrier, the Examiner agrees but notes that this argument is moot because the rejections do not assert that Wong teaches such a barrier. Regarding Applicant’s argument that Lynch does not teach a gel barrier, this argument is moot since Lynch is not utilized in the present rejections to teach this feature. Instead, as set forth above, the gel barrier is taught by the newly-cited Prestrelski reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783